Case 19-30531

In re

Doc 18 Filed 07/11/19 Entered 07/11/19 15:47:22 Page1of6

UNITED STATES BANKRUPTCY COURT
District of Connecticut

Case No. 19-30531

Deborah A Olchek

Debtor.

Chapter 7

AMENDMENT COVER SHEET

The following items have been amended in the above named bankruptcy proceeding (check all applicable

boxes)

PATE

Pei TT RRL

Voluntary Petition (Specify reason for amendment)

 

Summary of Schedules

Schedule A - Real Property

Schedule B - Personal Property

Schedule C - Property Claimed as Exempt

Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders
Add/Delete creditor(s), change amount or classification of debt - $26.00fee
required
Add/change address of already listed creditor - No Fee

Schedule G - Executory Contracts and Unexpired Leases

Schedule H - Codebtors

Schedule | - Current Income of Individual Debtor(s)

Schedule J - Current Expenditures of Individual Debtor(s)

Declaration Regarding Schedules

Statement of Financial Affairs and/or Declaration

Chapter 7 Individual Debtor's Statement of Intention

Disclosure of Compensation of Attorney for Debtor

Statement of Current Monthly Income and Means Test Calculation (Form 22A, 22B or 22C)

Certification of Credit Counseling

Other |

Amendment of debtor(s) Social Security Numuver requires the filer w 1u1uw the instructions provided
by the Office of the U.S. Trustee.

| (We) declare unde

Declaration of Debtor
r penalty of perjury that the information set forth in the amendmeni(s) attached hereto is (are)

true and correct to the best of my (our) information and belief.

Date: 97/41/2019 s/Deborah A Olchek

Debtor
Case 19-30531 Doci8 Filed 07/11/19 Entered 07/11/19 15:47:22 Page 2of6

Fill in this information to identify your case: _

Debtor 1 Deborah A Olchek

First Name Middle Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

 

Case number 19-30531 Check if this is:

(lf Known)
Gd An amended filing
QA supplement showing post-petition
chapter 13 income as of the following date:

Official Form 1061 MMT DDIYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

 

| Part 4: | Describe Employment

A Fill in your employment
| information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,
attach a separate page with

 

information about additional Employment status I Employed QO) Employed
employers, C1 Not employed CI Not employed
Include part-time, seasonal, or
self-employed work. : “ :

Occupation Behavioral Services Supervisor
Occupation may Include student
or homemaker, if it applies.

Employer’s name ACES

 

Employer’s address 350 State Street

 

Number Street Number Street

 

 

North Haven, CT 06473
City State ZIP Code City State ZIP Cade

How long employed there? 6

| Part 2: | Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.
For Debtor 4 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $8,902.89 $0.00
3, Estimate and list monthly overtime pay. : 3. +9§0.00 + 30.00
_ 4. Calculate gross income. Add line 2 + line 3. 4, 58,902.89 $0.00

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
 

 

Case 19-30531 Doci8 Filed 07/11/19 Entered 07/11/19 15:47:22

 

 

 

 

Page 3 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.Do you expect an increase or decrease within the year after you file this form?

No.

 

 

 

 

Debtor 1 Deborah A Olchek Case number (i known)19-30531
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 Were ec cesesesseseeseeneerearetettsetitestesttssesteaeasseermenansasecees D4, $8,902.89 $0.00
5. List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions 5a. $1,798.76 $0.00
5b. Mandatory contributions for retirement plans 5b, $393.94 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $0.00
5d. Required repayments of retirement fund loans 5d. $0.00 $0.00
5e. Insurance 5e. $500.76 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 5g. $0.00 $0.00
5h. Other deductions. Specify: HSA 5h. +$120.00 + $0.00
6. Add the payroll deductions. Add lines 54+ 5b+5c+5d+5e+5f+5g+5h. 6. $2,813.46 $0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $6,089.43 $0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 30.00 30.00
monthly net income. 8a. = -
8b, Interest and dividends 8b. $0.00 $0.00
&c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. 94,576.00 pO.06
8d. Unemployment compensation 8d. $0.00 $0.00
8e. Social Security 8e. $0.00 $0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental S$ $0.00
Nutrition Assistance Program) or housing subsidies.
Specify: 8f.
8g. Pension or retirement income 8g. 30.00 30.00
8h. Other monthly income. Specify; child support 8h. +50.00 + 30.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9. | $1,376.00 $0.00
10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. | Sas $2.00 = aes
‘11. State all other regular contributions to the expenses that you list in Schedule J.
: Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11,% $0.00
12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 42. $7,465.43
Combined

monthly income

 

C) Yes. Explain:

 

 

Official Form 1061

Schedule I: Your Income

page 2

 
Case 19-30531 Doci8 Filed 07/11/19 Entered 07/11/19 15:47:22 Page 4of6

MT GER icles (liao p Pert

Debtor 4 Deborah A Olchek
ener First Name Middle Name Check if this is:

Debtor 2 .
(Spouse, if filing) First Name Middle Name Last Name Qt An amended filing

Oa supplement showing post-petition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of Connecticut

Case number 19-30531 ——————
(If known) MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

aa Describe Your Household

1. Is this a joint case?

I No. Go to line 2.
CI Yes. Does Debtor 2 live ina separate household?

CL] No
LI Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2, Do you have dependents? O No
: — Dependent’s relationship to Dependent’s = Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent..........ccsecee
Do not state the dependents’ daughter 16 U No
names. Yes
son 14 U1 No
XK) Yes
CL) No
OO) Yes
QO) No
L) Yes
CL] No
3. Do your expenses include No

expenses of people other than
yourself and your dependents? U Yes

part 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of :
such assistance and have included it on Schedule I: Your Income (Official Form B 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and

any rent for the ground or lot. $2,648.65
if not included in line 4:

4a. Real estate taxes 4a, 0.00

4b. Property, homeowner's, or renter’s insurance 4p, $0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $400.00
4d. Homeowner's association or condominium dues 4a. $0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-30531 Doci8 Filed 07/11/19 Entered 07/11/19 15:47:22

 

 

 

 

 

 

 

Page 5 of 6

 

Your expenses

$0.00

$766.00
$60.00
$415.00
$240.00
$1,000.00
$200.00
$300.00
$285.00
$140.00

$400.00

$150.00
$25.00

$0.00
$0.00
$84.00
$0.00

$0.00

$0.00
$0.00
$181.00

$

50.00

$0.00

 

30.00

$0.00
30.00

 

Debtor 1 Deborah A Olchek Case number known 9-30531
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans =
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: landscaping/snow removal 6d,
7. Food and housekeeping supplies i
8. Childcare and children’s education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11.
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12,
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance,
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15c.
16d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20,
Specify: 16.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a.
17b, Car payments for Vehicle 2 17b.
17c, Other. Specify;accountant-taxes-IRS 17c.
17d. Other. Specify: 47d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 106)). 18.
19, Other payments you make to support others who do not live with you.
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a.
20b. Real estate taxes 20b,
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.

Official Form 106J

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

_ 20e.

30.00
30.00

page 2
Case 19-30531 Doci8 Filed 07/11/19 Entered 07/11/19 15:47:22 Page 6of6

 

 

 

 

 

 

Debtor 1 Deborah A Olchek Case number (i known)! 9-30531
First Name Middle Name Last Name
21, Other. Specify: 21. +$0.00
22. Calculate your monthly expenses. $7,294.65
22a. Add lines 4 through 21,
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. 22. $7,294.65

 

23. Calculate your monthly net income.

 

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. ai aoats
23b. Copy your monthly expenses from line 22 above. 23b. — $7,294.65
Sl a achat
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c. hd

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.
Q) Yes. | Explain here:

 

 

Official Form 106J Schedule J: Your Expenses page 3
